Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-15, directed to a method of shaping waveforms, non-elected without traverse. Accordingly, claims 11-15 have been cancelled, as follows:
 Claims 11-15 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 1-3 and 5-10 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical waveform shaping apparatus comprising: a multiplexer/demultiplexer(D/MUX) unit to demultiplex an optical signal in which optical signals of a plurality of wavelengths are multiplexed; a micro lens system; a wavelength level controller unit to shape a waveform of the optical signal, and wherein the wavelength level controller unit comprises a 2D LcoS (Liquid Crystal on Si) for adjusting an amplitude or a phase value of the demultiplexed optical signal to have a distribution that is desired for each cell and reflecting the adjusted optical signal, and a controller for controlling the distribution; wherein the D/MUX unit includes: a first D/MUX part to separate an optical multi-channel signal into a plurality of wavelength bands and to output the separated optical multi-channel signal; and a second D/MUX part in which a plurality of D/MUXs respectively corresponding to the plurality of wavelength bands are stacked in layers in a same wafer, and wherein each of the D/MUXs divides and outputs the optical multi-channel signal of each wavelength band for each wavelength; in combination with the other recited limitations in the claim. 
Claims 2-3 and 5-10 are allowable as dependent upon claim 1.
Prior art reference Sorimoto et al. “Compact and phase-error-robust multilayered AWG-based wavelength selective switch driven by a single LCOS, 15 July 2013, Optics Express, Vol. 21, No. 14; “Sorimoto”) is the closest prior art of record in this application. However, Sorimoto fails to disclose the wavelength multiplexing limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883